NO. 07-11-0346-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL C

                               NOVEMBER 27, 2012
                      ___________________________________

                                     ERIC GARZA,

                                                            Appellant

                                           V.

                               THE STATE OF TEXAS,

                                                    Appellee
                      ___________________________________

           FROM THE 140TH DISTRICT COURT OF LUBBOCK COUNTY;

              NO. 2009-424174; HON. JIM BOB DARNELL, PRESIDING
                     __________________________________

                             Memorandum Opinion
                      __________________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

      Appellant, Eric Garza, appeals his conviction for aggravated sexual assault of a

child. Through a single issue, he contends that the trial court erred by requiring him to

pay $354.20 in attorney’s fees. The State agrees and requests that we delete the

award of attorney’s fees in the amount of $354.20.

      Based on appellant’s brief and the State’s response, we consider and sustain the

sole issue presented, modify the trial court’s judgment by deleting from it the
assessment of prior court-appointed attorney’s fees in the amount of $354.20 against

appellant, and affirm the trial court’s judgment of conviction as modified.



                                          Brian Quinn
                                          Chief Justice
Do not publish.




                                             2